DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Page 5, line 166 recites “display window 13”. The Examiner suggests amending this to recite “dosage window 13”.  
Appropriate correction is required.
Claim Objections
Claims 32, 33, and 36 are objected to because of the following informalities:  
Claim 19, lines 11-12 recites “a medicament ejection”. The Examiner suggests amending this to recite “[[a]] the medicament ejection” as claim 19, line 5 recites “ejection of medicament”.
Claim 32, line 1 recites “the polarity of the magnets”. The Examiner suggests amending this to recite “the polarity of the plurality of magnets” as claim 19 recites “a plurality of magnets”
Claim 33, line 1 recites “the polarity of the magnets” . The Examiner suggests amending this to recite “the polarity of the plurality of magnets” as claim 19 recites “a plurality of magnets”
Claim 36, line 2 recites “the voltage signal before it is received by the processing circuitry”. The Examiner suggests amending this to recite “the voltage signal before [[it]] the voltage signal is received by the processing circuitry” to remove an ambiguity with regards to the word “it”.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26, lines 1-2 recites “the coil assembly comprises a plurality of coils”. It is unclear to the Examiner if these “plurality of coils” are the same as the “one or more coils” recited in claim 19, line 4. For the purpose of examination, the “plurality of coils” and “one or more coils” will be interpreted as referring to the same coils. 
Claim 35 recites the limitation "the power" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the power” will be interpreted as “[[the]] a power”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-22, and 29-33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Byerly et al. (US 2020/0023137; hereinafter Byerly).
With regards to claim 19, Byerly discloses (Figs. 1-4 and 10A-11B) a drug delivery device (10) comprising: 
a magnet assembly (152) comprising a plurality of magnets arranged in a ring (see Fig. 10A and see [0085] “ring-shaped, bipolar magnet 152” and [0088] “Magnet 152 may also comprise a number of separate magnet members”), wherein each magnet is arranged to have a respective polarity opposite to each adjacent magnet polarity (see [0088] “the magnet may comprise multiple poles, such as alternating north and south poles”); 
a coil assembly (158; and see Fig. 10B) comprising one or more coils (160; see Fig. 10B), wherein the magnet assembly and the coil assembly are arranged to rotate relative to each other during ejection of medicament from the drug delivery device (see [0086] “magnet 152 rotates relative to sensing elements 160 during dose delivery”) such that a voltage signal is produced in the coil assembly when a unit of dose is ejected (see [0056-0057] “the sensed parameter may be…voltage”); and 
a processing circuitry (120; see [0078]) configured to: 
receive the voltage signal (see [0074] “a processor for receiving signals from the sensor”), increment a counter in response to receipt of the voltage signal (see [0047] and [0060-0061], and store information indicative of a number of units of dose ejected during a medicament ejection (see [0074] “internal memory” and [0075] “store the detected dose in local memory”).
With regards to claim 20, Byerly discloses the claimed invention of claim 19, and Byerly further discloses (Figs. 1-4 and 10A-11B) the magnet assembly (152) is supported on, or is integral with, a first rotatable component (32, 38, or 42; see [0088] “the magnet component may be attached to any portion of a member rotationally fixed to flange 38 during dose delivery, such as skirt 42 or dose dial member 32”) of the drug delivery device (10), and wherein the coil assembly (158) is supported on, or is integral with, a second rotatable component (38, 42, or 82; see [0087] “Alternatively, sensing elements 160 may be attached to any portion of a component rotationally fixed to dose button 56 such that the component does not rotate relative to housing 12 during dose delivery”) of the drug delivery device.
With regards to claim 21, Byerly discloses the claimed invention of claim 20, and Byerly further discloses (Figs. 1-4 and 10A-11B) the first rotatable component (32) of the drug delivery device (10) is a dose setting dial (see [0038] “Dose dial member 32 is directly involved in setting the dose and driving delivery of the medication”) and the second rotatable component (38, 42, or 82) of the drug delivery device is a dial sleeve (see [0087] “Alternatively, sensing elements 160 may be attached to any portion of a component rotationally fixed to dose button 56 such that the component does not rotate relative to housing 12 during dose delivery” and [0048] “the rotationally fixed flange 38 and skirt 42, relative to the dose button 56” wherein based on these paragraphs the fixed flange 38 and the skirt 42 could be the second rotatable component that is a dial sleeve. In addition, see Fig. 11A and [0066] “module 82 is rotationally fixed with dose button 56 and does not rotate during dose delivery” therefore the module 82 could also be defined as a dial sleeve).
With regards to claim 22, Byerly discloses the claimed invention of claim 20, and Byerly further discloses (Figs. 1-4 and 10A-11B) the first rotatable component (38 or 42) of the drug delivery device (10) is a dial sleeve (see [0038]) and the second rotatable component (38 or 42) of the drug delivery device is a dose setting dial (see [0037-0038] wherein 38 and 42 are directly involved in setting dose and driving delivery of the medication. Therefore, 38 and 42 could be considered as a dose setting dial).
With regards to claim 29, Byerly discloses the claimed invention of claim 19, and Byerly further discloses (Figs. 1-4 and 10A-11B) the magnet assembly (152) and the coil assembly (158) have a common rotation axis (see Examiner annotated Fig. 11A below; hereinafter referred to as Fig. A) extending in a longitudinal direction (see Fig. A below; and see [0086]).

    PNG
    media_image1.png
    452
    667
    media_image1.png
    Greyscale

With regards to claim 30, Byerly discloses the claimed invention of claim 29, and Byerly further discloses (Figs. 1-4 and 10A-11B) each of the one or more coils (160) of the coil assembly (158) is axisymmetric about the common rotation axis (see Fig. A above and see [0087] “magnetic sensor system 150 includes four sensing elements equi-radially spaced within module 82. Alternative numbers and positions of the sensing elements may be used” wherein one of these positions could place the one or more coils in an axisymmetric position about the common rotation axis).
With regards to claim 31, Byerly discloses the claimed invention of claim 29, and Byerly further discloses (Figs. 1-4 and 10A-11B) each of the one or more coils (160) of the coil assembly (158) is parallel with the common rotation axis (see Fig. A above which shows the one or more coils being parallel with the common rotation axis).
With regards to claim 32, Byerly discloses the claimed invention of claim 29, and Byerly further discloses (Figs. 1-4 and 10A-11B) the polarity of the magnets (152; see [0088] “However, alternative configurations and locations of magnet 152 are contemplated the magnet may comprise multiple poles, such as alternating north and south poles…Magnet 152 may also comprise a number of separate magnet members”), is parallel (based on the disclosure of [0088] a parallel configuration could be contemplated) with the common rotation axis (see Fig. A above).
With regards to claim 33, Byerly discloses the claimed invention of claim 29, Byerly further discloses (Figs. 1-4 and 10A-10B) the polarity of the magnets (152; see [0088] “However, alternative configurations and locations of magnet 152 are contemplated the magnet may comprise multiple poles, such as alternating north and south poles…Magnet 152 may also comprise a number of separate magnet members”) is perpendicular (based on the disclose of [0088] a perpendicular arrangement could be contemplated) to the common rotation axis (see Fig. A above).

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bendsen et al. (EP 1,361,908; hereinafter Bendsen). Bendsen was provided by the Applicant in the IDS dated 8/28/2020.
With regards to claim 19, Bendsen discloses (Figs. 1-3) a drug delivery device (see page 5, line 26 “an injection device”) comprising: 
a magnet assembly (7) comprising a plurality of magnets arranged in a ring (see Fig. 2 and page 6, lines 5-14 “The magnetic ring 7 is magnetized to have a number of alternating magnetic poles along its perimeter” wherein each alternating magnetic pole is a magnet), wherein each magnet is arranged to have a respective polarity opposite to each adjacent magnet polarity (see page 6, lines 5-14); 
a coil assembly (17; see page 2, lines 20-25 “The sensors can be…e.g. Hall elements, or coils”) comprising one or more coils (see page 2, lines 20-25), wherein the magnet assembly and the coil assembly are arranged to rotate relative to each other during ejection of medicament from the drug delivery device such that a voltage signal is produced in the coil assembly when a unit of dose is ejected (see page 6, lines 26-30 and page 7, lines 1-27); and 
a processing circuitry (10) configured to: 
receive the voltage signal (see page 7, lines 1-27), increment a counter in response to receipt of the voltage signal, and store information indicative of a number of units of dose ejected during a medicament ejection (see page 4, lines 5-14 “Knowing the number of units which are injected by a 360° rotation the rotation angle can easily be converted to injected units” and page 7, lines 15-17 “The circuit may be so programmed that such relative movement is only taken as an indication of an injection when the button is pressed”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byerley in view of Steffen (US 2006/0161112).
With regards to claim 23, Byerly discloses the claimed invention of claim 19, and Byerly further discloses (Figs. 1-4 and 10A-11B) the magnet assembly (152) further comprises a retaining ring (42) and wherein the plurality of magnets are secured to the retaining ring (see [0088] “the magnet component may be attached to any portion of a member rotationally fixed to flange 38 during dose delivery, such as skirt 42 or dose dial member 32”).
Byerly is silent with regards to the retaining ring being Ferro-magnetic.
Nonetheless, Steffen teaches (see Figs. 1 and 2b) the retaining ring (7) being Ferro-magnetic (see [0014-0015] “the second element may be formed from a ferromagnetic material”,  [0031] “Sleeve 3 represents a second element”, and see [0038] which describes how the plurality of magnets 12 may be secured to the retaining ring/sleeve 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the retaining ring of Byerly with a teaching of Steffen such that the retaining ring is Ferro-magnetic. One of ordinary skill in the art would have been motivated to make this modification, as Byerly is silent with regards to the material of the retaining ring. Therefore, one of ordinary skill would refer to a teaching of Steffen in order to manufacture the retaining ring. Furthermore, Steffen teaches that creating the retaining ring of a Ferro-magnetic material creates a magnetic field which may act upon a sensor (see [0014-0015] of Steffen).

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byerly in view of Mizukami (JPH 11304893A).
The Examiner is referencing the machine translation of the description/specification of Mizukami provided as NPL within PTO-892 form.
With regards to claim 24, Byerly discloses the claimed invention of claim 19, however, Byerly is silent with regards to each of the one or more coils of the coil assembly has a Ferro-magnetic core.
Nonetheless, Mizukami teaches one or more coils of the coil assembly has a Ferro-magnetic core (see [0008] “a magnetic sensor…comprises an inner core made of a rod-shaped ferromagnetic material”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the drug delivery device of Byerly in view of a teaching of Mizukami such that the one or more coils of the coil assembly has a Ferro-magnetic core. One of ordinary skill in the art would have been motivated to make this modification, as Byerly is silent with regards to the structure of the sensor/coil assembly comprised of one or more coils. Therefore, one of ordinary skill in the art would refer to the teachings of Mizukami in order to create a magnetic sensor capable of detecting magnetic characteristics regardless of the detection direction of the body (see [0007-0008] of the machine translation of Mizukami).
Claim(s) 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byerly in view of Bill et al. (US 2020/0246548; hereinafter referred to as Bill).
With regards to claim 25, Byerly discloses the claimed invention of claim 19, and Byerly further discloses (Figs. 1-4 and 10A-11B) the coil assembly (158) comprises a coil support ring (162; see [0086] “printed circuit board”).
However, Byerly is silent with regards to the coil support ring being made of a non-magnetic material.
Nonetheless, Bill teaches (see Fig. 1) the coil support ring (107) being made of a non-magnetic material (see [0053] “Circuit board device 107…may be configured as a firm substrate, e.g., PCB (printed circuit board) or as a plastic able to be fitted with components” wherein plastic is a non-magnetic material). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the coil support ring of Byerly with a teaching of Bill such that the coil support ring is made of a non-magnetic material. One of ordinary skill in the art would have been motivated to make this modification, as Byerly is silent with regards to the material the printed circuit board/coil support ring is comprised of. Therefore, one of ordinary skill in the art would refer to a teaching of Bill in order to manufacture the printed circuit board/coil support ring. Furthermore, Bill teaches that the printed circuit board is interchangeable with an equivalent structure made from a non-magnetic material such as plastic (see [0053] of Bill). 
The drug delivery device of Byerly modified in view of Bill will hereinafter be referred to as the drug delivery device of Byerly and Bill.
With regards to claim 26, the drug delivery device of Byerly and Bill teaches the claimed invention of claim 25, and Byerly further teaches (Figs. 1-4 and 10A-11B) the coil assembly (158) comprises a plurality of coils (160) spaced circumferentially (see Fig. 10A which shows the circumferential spacing) around the coil support ring (162; see [0086]).
With regards to claim 27, the drug delivery device of Byerly and Bill teaches the claimed invention of claim 25, and Byerly further teaches (Figs. 1-4 and 10A-11B) wherein the coil support ring (162; see [0086]) and the magnet assembly (152) are arranged parallel to each other (see Fig. 11A which shows the parallel arrangement).
With regards to claim 28, the drug delivery device of Byerly and Bill teaches the claimed invention of claim 25, and Byerly further teaches (Figs. 1-4 and 10A-11B) wherein the coil support ring (162; see [0086]) and the magnet assembly (152) are arranged concentrically  (see Figs. 10A-10B and 11A which shows the magnet assembly being arranged concentrically).

Claim(s) 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byerly in view of Zur et al. (US 2015/0246179; hereinafter referred to as Zur).
With regards to claim 34, Byerly discloses the claimed invention of claim 19, however, Byerly is silent with regards to the processing circuitry is configured to wake-up in response to receiving the voltage signal.
Nonetheless, Zur teaches (see Fig. 4) the processing circuitry (see [0109] “microcontroller”) is configured to wake-up in response to receiving the voltage signal (see [0109] “the device’s microcontroller has the ability to sleep in order to get low power consumption and wake up when one of the sensors send wake up interrupt”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the drug delivery device of Byerly with a teaching of Zur such that the processing circuitry is configured to wake-up in response to receiving the voltage signal. One of ordinary skill in the art would have been motivated to make this modification, as Zur teaches that this would allow the device to be kept at a low power consumption mode (see [0109] of Zur).
	The drug delivery device of Byerly modified in view of Zur will hereinafter be referred to as the drug delivery device of Byerly and Zur.
With regards to claim 35, the drug delivery device of Byerly and Zur teaches the claimed invention of claim 34, and, Byerly further teaches that the voltage signal (see [0057] “the sensed parameter may be…voltage”) provides the power required by the processing circuitry (120; see [0074]) to increment the counter (see [0059-0061]) and to store the information indicative of the number of units of dose ejected during the medicament ejection (see [0075] “The MCU is operative to store the detected dose in local memory”).
Claim(s) 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byerly in view of Baeten et al. (US 2018/0132990; hereinafter referred to as Baeten).
With regards to claim 36, Byerly discloses the claimed invention of claim 19, however, Byerly is silent with regards to the drug delivery device further comprising a passive electric circuit configured to shape the voltage signal before it is received by the processing circuitry.
Nonetheless, Baeten teaches (see Fig. 2) the drug delivery device (10) further comprising a passive electric circuit (see [0024] “voltage transformer, voltage inverter” wherein according to page 3, lines 95-100 of the Applicant’s specification dated 7/7/2020 the passive electric circuit may comprise a transformer. Therefore, since the drug delivery device of Baeten comprises a transformer the drug delivery device of Baeten must also comprise a passive electric circuit) configured to shape the voltage signal before it is received by the processing circuitry (30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the drug delivery device of Byerly with a teaching of Baeten such that the drug delivery device further comprises a passive electric circuit configured to shape the voltage signal before it is received by the processing circuitry. One of ordinary skill in the art would have been motivated to make this modification, as the voltage transformer allows the user to configure and direct an electrical waveform to the pump/syringe to balance pump performance (see Claim 1 of Baeten).
The drug delivery device of Byerly modified in view of Baeten will hereinafter be referred to as the drug delivery device of Byerly and Baeten.
With regards to claim 37, the drug delivery device of Byerly and Baeten teaches the claimed invention of claim 36, however, Byerly is silent with regards to the passive electric circuit comprises a transformer configured to step up a voltage of the voltage signal.
Nonetheless, Baeten further teaches (see Fig. 2) the passive electric circuit (see [0024] “voltage transformer, voltage inverter” wherein according to page 3, lines 95-100 of the Applicant’s specification dated 7/7/2020 the passive electric circuit may comprise a transformer. Therefore, since the drug delivery device of Baeten comprises a transformer the drug delivery device of Baeten must also comprise a passive electric circuit) comprises a transformer (see [0024] “voltage transformer”) configured to step up a voltage of the voltage signal (the voltage transformer of Baeten would be fully capable of stepping up the voltage of the voltage signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the drug delivery device of Byerly and Baeten with a further teaching of Baeten such that the passive electric circuit comprises a transformer configured to step up a voltage of the voltage signal. One of ordinary skill in the art would have been motivated to make this modification, as the voltage transformer allows the user to configure and direct an electrical waveform to the pump/syringe to balance pump performance (see Claim 1 of Baeten).

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byerly in view of  Schleicher et al. (US 2019/0175145; hereinafter referred to as Schleicher).
With regards to claim 38, Byerly discloses the claimed invention of claim 19, however, Byerly is silent with regards to the processing circuitry comprises a bandpass analog filter configured to filter out unnecessary information from the information indicative of the number of units of dose ejected during the medicament ejection.
Nonetheless, Schleicher teaches (Figs. 3 and 5) the processing circuitry (307) comprises a bandpass analog filter (see [0024] “bandpass filters”) configured to filter out unnecessary information from the information indicative of the number of units of dose ejected during the medicament ejection (see [0024] wherein the “actual signal” could be the information indicative of the number of units of dose ejected during the medicament ejection and [0034] “change in voltage”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the drug delivery device of Byerly with a teaching of Schleicher such that the processing circuitry comprises a bandpass analog filter configured to filter out unnecessary information from the information indicative of the number of units of dose ejected during the medicament ejection. One of ordinary skill in the art would have been motivated to make this modification, as Schleicher teaches one of ordinary skill in the art will appreciate the number of signal filtering methods may be used to isolate the receipt of actual ultrasonic signals reflected from vibrations and noise (see [0024] of Schleicher).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /NILAY J SHAH/Primary Examiner, Art Unit 3783